SMITH, J.
(dissenting). I cannot concur in the conclusion of my Associates as to the sufficiency of the description in the Myers tax deed. To my mind, the line of reasoning adopted fritters away and wholly ignores the real purpose of the statute which requires two distinct descriptions of land in the tax deed. The description of the lands returned delinquent and offered for sale identifies the entire tract or quantity of land on which the taxes .are paid by the sale, while the second description identifies the particular part of the delinquent -lands which is sold. It may well be that the latter description, being a part of the former, may be aided by the first description, but it is an entirely different thing to -say that a correct description of the lands sold, which may be a part only of the delinquent lands, is a sufficient description of the lands returned delinquent. The letters and figures 32 — 121—67,” are legally meaningless in themselves, unless accompanied by words or abbreviations which make it apparent that they refer to some section, township, or range. My Colleagues humorously suggest that these letters and figures refer to land, and not to “pie,” but the letters and figures them-, selves mean just as little in one -cas-e as in the other, and I think I may safely say -the man who is permitted to acquire a title to land under such a tax deed is being handed a large and lucious piece of pie.